        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 1 of 8
                                                                               Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KELVIN LEON JONES et al.,

                  Plaintiffs,
                                               CONSOLIDATED
v.                                             CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                  Defendants.

_________________________________________/


                                         JUDGMENT


         This is a Federal Rule of Civil Procedure 58 final judgment after a bench

trial. It is adjudged that the plaintiffs Bonnie Raysor, Diane Sherrill, Lee Hoffman,

Jeff Gruver, Emory Marquis Mitchell, Betty Riddle, Karen Leicht, Keith Ivey,

Kristopher Wrench, Raquel L. Wright, Steven Phalen, Jermaine Miller, Clifford

Tyson, Latoya A. Moreland, Curtis D. Bryant, the League of Women Voters of

Florida, the Florida State Conference of the NAACP, the Orange County Branch of

the NAACP, Rosemary Osborne McCoy, and Sheila Singleton recover as set out in

this judgment against the defendants the Governor of Florida, the Florida Secretary

of State, and the Supervisors of Elections of Alachua, Broward, Duval,


Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 2 of 8
                                                                                   Page 2 of 8




Hillsborough, Indian River, Leon, Manatee, Miami-Dade, Orange, and Sarasota

Counties, all in their official capacities.

         The recovery is on behalf not only of the plaintiffs listed above but also a

class and subclass. The class consists of all persons who would be eligible to vote

in Florida but for unpaid financial obligations. The subclass consists of all persons

who would be eligible to vote in Florida but for unpaid financial obligations that

the person asserts the person is genuinely unable to pay. The named plaintiffs

Bonnie Raysor, Diane Sherrill, and Lee Hoffman are the class representatives. The

other named individual plaintiffs listed above are excluded from the class and

subclass; their recovery is in their own name.

         The claims of the plaintiffs Luis Mendez and Kelvin Leon Jones are

dismissed without prejudice.

         The court reserves jurisdiction to enforce this judgment, including the

declaratory and injunctive relief included in this judgment, and to award costs and

attorney’s fees.

         IT IS ADJUDGED:

         1. Declaratory and injunctive relief is provided as follows.

         2. It is declared that the Florida pay-to-vote system—the system under which

a felon whose right to vote would otherwise be restored based on Florida




Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 3 of 8
                                                                                     Page 3 of 8




Constitution article VI, section 4 but is not restored because of unpaid financial

obligations—is unconstitutional in part:

              (a) The system is unconstitutional as applied to individuals who are

otherwise eligible to vote but are genuinely unable to pay the required amount.

              (b) The requirement to pay, as a condition of voting, amounts that are

unknown and cannot be determined with diligence is unconstitutional.

              (c) The requirement to pay fees and costs as a condition of voting is

unconstitutional because they are, in substance, taxes.

              (d) The requirement to pay a determinable amount of fines and restitution

as a condition of voting is not unconstitutional as applied to those who are able to

pay.

         3. The defendants must not take any step to enforce any requirement

declared unconstitutional in paragraph 2 above.

         4. The Secretary must make available in hard copy and online a form for

requesting an advisory opinion from the Division of Elections substantially in the

form of Attachment 1 to this judgment, subject to formatting and nonsubstantive

modifications including, for example, addition of an address to which the request

should be sent. This judgment refers to this as “the required form.”

         5. Each defendant Supervisor of Elections must make available at each

office and must post online a notice of the right to request such an advisory opinion



Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 4 of 8
                                                                                  Page 4 of 8




from the Division of Elections. The Supervisor must make the required form

available in hard copy and online, either directly or by link to a state website.

         6. If (a) within 21 days after receipt of a request for an advisory opinion

using the required form that includes a request for a statement of the amount of any

fine or restitution that must be paid to make the requesting person eligible to vote,

(b) the Division of Elections does not provide an advisory opinion that includes the

requested statement of the amount that must be paid together with an explanation

of how the amount was calculated, then (c) the defendants must not take any step

to prevent, obstruct, or deter the requesting person from registering to vote and

voting, (d) except on grounds unrelated to unpaid financial obligations, (e) unless

and until the Division of Elections provides an advisory opinion that includes the

requested statement of the amount that must be paid together with an explanation

of how the amount was calculated.

         7. If (a) within 21 days after receipt of a request for an advisory opinion

using the required form that asserts inability to pay, (b) the Division of Elections

does not provide an advisory opinion that asserts the requesting person is able to

pay and provides a factual basis for the assertion, then (c) the defendants must not

take any step to prevent, obstruct, or deter the requesting person from registering to

vote and voting, (d) except on grounds unrelated to unpaid financial obligations.




Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 5 of 8
                                                                                    Page 5 of 8




         8. If (a) within 21 days after receipt of a request for an advisory opinion

using the required form, (b) the Division of Elections does not provide an advisory

opinion showing the person is ineligible to vote, then (c) the defendants must not

take any step to cause or assist a prosecution of the requesting person for

registering to vote and voting, (d) based on anything the requesting person does

before the Division of Elections provides an advisory opinion that shows the

person is ineligible to vote, (e) except on grounds unrelated to financial obligations

the State asserts the person must pay as a condition of voting.

         9. For purposes of paragraphs 7 and 8, an assertion by the Division of

Elections that a person is able to pay will have no effect—and paragraphs 7 and 8

will be applied as if the Division of Elections had made no such assertion 1—if (a)

the requesting person had an appointed attorney or was granted indigent status in

the last proceeding that resulted in a felony conviction, or (b) the person submitted

with the request for an advisory opinion a financial affidavit that, if submitted in

connection with a felony proceeding in a Florida circuit court, would be sufficient

to establish indigent status under Florida Statutes § 27.52, or (c) all financial

obligations that would otherwise disqualify the person from voting have been



1
  The injunction in the Opinion on the Merits has a scrivener’s error. It refers to
paragraphs 6 and 7 in the clause between the dashes. The proper reference is to
paragraphs 7 and 8, as correctly set out in the first line of the paragraph. This
judgment corrects the scrivener’s error. The court has approved the correction.

Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 6 of 8
                                                                                  Page 6 of 8




converted to civil liens, unless (d) the Division of Elections has credible and

reliable information that the requesting person is currently able to pay the financial

obligations at issue.

         10. This judgment does not require any person to request an advisory

opinion. The defendants must not take any step to prevent, obstruct, or deter a

named plaintiff or member of the subclass from registering to vote or voting,

except on grounds unrelated to unpaid financial obligations, if (a) the person had

an appointed attorney or was granted indigent status in the last proceeding that

resulted in a felony conviction, or (b) the person submits a financial affidavit that,

if submitted in connection with a felony proceeding in a Florida circuit court,

would be sufficient to establish indigent status under Florida Statutes § 27.52, or

(c) all financial obligations that would otherwise disqualify the person from voting

have been converted to civil liens, unless (d) the Division of Elections or

Supervisor of Elections in the person’s home county has credible and reliable

information that the requesting person is currently able to pay the financial

obligations at issue.

         11. The Secretary must make available in hard copy and online a statement

of rules governing eligibility to vote after a felony conviction substantially in the

form of Attachment 2 to this judgment.




Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 7 of 8
                                                                                  Page 7 of 8




         12. Each defendant Supervisor of Elections must post at its offices and

online a statement of standards governing eligibility to vote after a felony

conviction substantially in the form of Attachment 2 to this judgment.

         13. It is declared that financial obligations do not render these individuals

ineligible to vote: Jeff Gruver, Emory Marquis Mitchell, Betty Riddle, Karen

Leicht, Kristopher Wrench, Raquel L. Wright, Steven Phalen, Jermaine Miller,

Clifford Tyson, Latoya A. Moreland, Curtis D. Bryant, Bonnie Raysor, Diane

Sherrill, Lee Hoffman, Rosemary Osborne McCoy, and Sheila Singleton.

         14. The defendants must not take any action based on financial obligations

to prevent, obstruct, or deter the individuals listed in paragraph 13 from registering

to vote or voting.

         15. It is declared that fees and costs do not render Keith Ivey ineligible to

vote.

         16. The defendants must not take any action based on fees or costs to

prevent, obstruct, or deter Keith Ivey from registering to vote or voting. This does

not preclude action based on any unpaid fines.

         17. It is declared that Florida Statutes § 97.052(2)(t) (2019) violates the

National Voter Registration Act. The defendants must not use a form based on that

statute.




Consolidated Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 421 Filed 05/26/20 Page 8 of 8
                                                                               Page 8 of 8




         18. The declaratory and injunctive relief provided by this judgment bind the

defendants and their officers, agents, servants, employees, and attorneys—and

others in active concert or participation with any of them—who receive actual

notice of the injunctive relief by personal service or otherwise.

                                         JESSICA J. LYUBLANOVITS
                                         CLERK OF COURT



May 26, 2020                             s/ Cindy Markley
DATE                                     Deputy Clerk: Cindy Markley




Consolidated Case No. 4:19cv300-RH-MJF
